DETAILED ACTION
This is the first action on the merits for application 17767207 filed on 04/07/2022.  Claims 14-23 are pending.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 22 is objected to because of the following informalities: 
 Claim 22 recites “a joint component” in line 1 should read --the joint component--; a base body in line 4 should read --  the base body--; a joint object in line 10 should read --the joint object--  because these limitations was previously recited. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  21 recites the limitation "a multiplate clutch device" in line 1.   It is double inclusion of a clutch device that was previously claimed in claim 17 or a different clutch device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumasu (WO 211074481A1) in view of Kudo (JP 10299798A cited from IDS) 
 	Claims 14 and 17: Tokumasu discloses a joint component (Figs.1-3) comprising
a metal base body (body of 111) having a joint surface (surface of 111) formed as a flat surface (abstract: the surface of a flat and annular core111); 
a joint object (112) to be joined to the joint surface; the  joint surface (surface of  core 111) is formed in a circular or circular ring shape as viewed in plane (as shown in fig.2).
the metal  base body includes a core (111) formed in an annular flat plate shape (see Fig.2), the joint object includes a friction member (112a) bonded to a surface (surface of 111) of the core along the  peripheral direction (see Fig.2);
 joint component includes friction plates (Fig.1; 110) arranged facing each other in a clutch device (100) or a brake device and configured to closely contact or separate from each other to transmit or block rotary drive force between the friction plates (page 4 lines 26-36).
Tokumasu does not disclose the joint surface has a flatness of equal to or less than 0.2 mm, and is formed with many fine recessed portions formed in a recessed shape, and the fine recessed portions are formed such that adjacent ones of the fine recessed portions do not overlap with each other and a formation density per unit area smaller than an area of the joint surface is uniform, the fine recessed portions being formed to be arranged in a spiral shape in a peripheral direction of the joint surface.
Kudo teaches a joint component (Figs.1-4) comprising: 
a metal base body (body of 1) having a joint surface (surface of 1) formed as a flat surface; and
 a joint object (2) to be joined to the joint surface, 
wherein the joint surface (surface of 1) has a flatness of equal to or less than 0.2 mm (¶[0009] of translation: e.g. The flatness is preferably 0.13 mm or less), and is formed with many fine recessed portions (3) formed in a recessed shape, and
 the fine recessed portions (3) are formed such that adjacent ones of the fine recessed portions do not overlap with each other and a formation density per unit area smaller than an area of the joint surface is uniform (¶[0010] of translation: e.g. it is preferable to apply the dimples as uniformly as possible over the entire surface of the surface to be bonded to the friction member. Is more preferable, and the range of 40 to 70% is more preferable and Fig.1), the fine recessed portions being formed to be arranged in a spiral shape in a peripheral direction of the joint surface (as shown in annotated Fig below)

    PNG
    media_image1.png
    326
    503
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the joint surface have a flatness of equal to or less than 0.2 mm, and be formed with many fine recessed portions formed in a recessed shape, and the fine recessed portions are formed such that adjacent ones of the fine recessed portions do not overlap with each other and a formation density per unit area smaller than an area of the joint surface is uniform, the fine recessed portions being formed to be arranged in a spiral shape in a peripheral direction of the joint surface as taught by Kudo in the friction clutch device of Tokumasu in order to provide excellent adhesiveness between friction member and metal plate (kudo ¶[0006]).

Claim 15: Kudo and Tokumasu as modified device disclose the joint component according to claim 14, wherein the fine recessed portions are formed such that a total opening area as viewed in plane in the unit area is equal to or greater than 40% and equal to or less than 80% with respect to the unit area ((¶[0010] of Kudo: the range of 40 to 70% is more preferable and Fig.1).  

Claim 19: Kudo and Tokumasu as modified teach the joint component according to claim 17, a plurality of the friction members (Tokumasu: 112a) each having a small piece shape (page 3 line 33: e.g. a plurality of small pieces of friction material 112a) is provided in a circular ring shape (as shown in Fig. 2) through clearances (114) at a core (111), the fine recessed portions (Kudo; 3) are formed in portions, where the friction member (Kudo; 2) is arranged, of the core (Kudo 1).  Kudo and Tokumasu do not explicitly disclose the fine recessed portions are formed in portions corresponding to the clearances of the core. 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to apply fine recessed portions as taught by Kudo to the entire surface of base body, portions where the friction members are arranged, of the core and also in portions, corresponding to the clearances of the core, of Tokumasu to simplify and reduce the manufacturing time and process.

Claim 20: Kudo teaches fine recessed portions (3) and a cover layer (adhesive applied to the surface of metal plate 1, see ¶[0018]).  
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to apply fine recessed portions and cover layer as taught by Kudo for the entire surface of the base body of Tokumasu so that it would simplify the manufacturing process.

Claim 21:  Kudo and Tokumasu as modified device disclose a multiplate clutch device for transmitting or blocking rotary drive force between a drive-side plate (Kudo; element 103) to be rotatably driven by a motor (engine) and a driven-side plate (110) arranged facing the drive-side plate through a clearance (gap between the plates when the clutch is in disengaged position) in such a manner that the drive-side plate and the driven-side plate closely contact or separate from each other (page 4 lines 26-36), at least one of the drive-side plate or the driven-side plate being the friction plate (110 is friction plate) as the joint component provided in the clutch device according to claim 17.  

Claim(s) 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumasu (WO 211074481A1) and Kudo (JP 10299798A cited from IDS) in view of Terauchi (US 20160281810 cited from IDS)
Claims 16 and 18: Kudo and Tokumasu as modified do not disclose the fine recessed portions are processing marks formed by laser light; or a depth of each of the fine recessed portions from the joint surface is equal to or less than 10 µm.
Terauchi teaches clutch plate (Fig.8, 93) having a fine recessed portions (95c) are processing marks formed by laser light (Terauchi ¶[0087]) with a depth of each of the fine recessed portions from the joint surface (surface of plate 93) equal to or less than 10 µm (Terauchi: ¶[0090]: the depth D2 is set between 4.5 μm and 5.5 μm).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to provide fine recessed portions of Kudo and Tokumasu such that they are processing marks formed by laser light and a depth of each of the fine recessed portions from the joint surface is equal to or less than 10 µm as taught by Terauchi so that it would be quicker to create more fine and precise recessed portions by using laser light instead of a traditional cutting method.
Claim(s)  22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumasu (WO 211074481A1) in view of Kudo (JP 10299798A cited from IDS) and further in view of Farahati (US 20170276191)
	
Claims 22 and 23: Tokumasu discloses a joint component manufacturing method for manufacturing a joint component (Figs.1-3) configured such that a joint object (112) is joined to a joint surface (surface of 111) as a flat surface formed at a metal  base body (base body of 111), comprising:
 a base body (base body of 111) preparation step of preparing the base body having the joint surface being formed in a circular or circular ring shape (as shown in Fig.2); and a joint object (112) joining step of joining the joint object to the joint surface.
Tokumasu does not disclose joint surface with a flatness of equal to or less than 0.2 mm, a fine recessed portion formation step of forming many fine recessed portions at least at the joint surface by irradiating the base body with laser light while relatively displacing the laser light; wherein at the fine recessed portion formation step, the fine recessed portions are formed in such arrangement that adjacent ones of the fine recessed portions do not overlap with each other and a formation density per unit area smaller than an area of the joint surface is uniform, the fine recessed portions being formed to extend in spiral shape along peripheral direction of the joint surface; a cover layer formation step of forming a cover layer covering the fine recessed portion. 
Kudo teaches a joint component (Figs.1-4) configured such that a joint object (2) is joined to a joint surface (surface of 1) with a flatness of equal to or less than 0.2 mm (¶[0009] of translation: e.g. the flatness is preferably 0.13 mm or less), a fine recessed portion formation step of forming many fine recessed portions at least at the joint surface (as shown in Fig.2); wherein at the fine recessed portion formation step, the fine recessed portions are formed in such arrangement that adjacent ones of the fine recessed portions do not overlap with each other and a formation density per unit area smaller than an area of the joint surface is uniform (¶[0010] of translation: e.g. it is preferable to apply the dimples as uniformly as possible over the entire surface of the surface to be bonded to the friction member. Is more preferable, and the range of 40 to 70% is more preferable and Fig.1); the fine recessed portions being formed to extend in spiral shape along peripheral direction of the joint surface (as shown in annotated Fig. below the rejection of claim 14 above); a cover layer (adhesive applied to the surface of metal plate 1, see ¶[0018])
Farahati teaches irradiating base body (Fig.6, 102) with laser light (144) while displacing the laser light (as shown in Fig.6).  
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have joint surface with a flatness of equal to or less than 0.2 mm, a fine recessed portion formation step of forming many fine recessed portions at least at the joint surface; wherein at the fine recessed portion formation step, the fine recessed portions are formed in such arrangement that adjacent ones of the fine recessed portions do not overlap with each other and a formation density per unit area smaller than an area of the joint surface is uniform, the fine recessed portions being formed to extend in spiral shape along peripheral direction of the joint surface; a cover layer formation step of covering the entire surface of base body as taught by Kudo in the invention of Tokumasu in order to prevent the friction material from peeling off due to the stress generated during sliding and speed up the production process.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to irradiating base body with laser light while displacing the laser light as taught by Farahati in the invention of Tokumasu and Kudo in order to enhance manufacturing process of the plate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ando (US 20070108009) discloses fine grooves 42 formed on sliding surface 28 and oil grooves 43
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659